
	

113 HR 820 IH: Delivering Antimicrobial Transparency in Animals Act of 2013
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 820
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Waxman (for
			 himself and Ms. Slaughter) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  enhance the reporting requirements pertaining to use of antimicrobial drugs in
		  food animals.
	
	
		1.Short titleThis Act may be cited as the
			 Delivering Antimicrobial Transparency
			 in Animals Act of 2013.
		2.FindingsThe Congress finds the following:
			(1)Antimicrobials are
			 of critical importance to public health and to the American economy.
			(2)Use of
			 antimicrobials, whether in human medicine or in agriculture, contributes to the
			 development and spread of antimicrobial resistance.
			(3)Data from the Food
			 and Drug Administration (FDA) indicate that approximately 80 percent of all
			 antimicrobials sold in the United States, over 29,000,000 pounds in 2009, were
			 sold for use in food animals.
			(4)A study published in September, 2012, in
			 Proceedings of the National Academy of Sciences of the United States of America
			 found that even low doses of antimicrobials in animal feed for short periods of
			 time increased the prevalence of the bacteria E. coli and the prevalence and
			 diversity of antimicrobial resistance genes in bacteria in pigs.
			(5)Public Law
			 110–316, the Animal Drug User Fee Amendments of 2008, requires producers of
			 drugs used in food animals to provide specified information annually to the FDA
			 on the sales and indications for use of such drugs.
			(6)A
			 September 2011 study by the Government Accountability Office found that the
			 data provided to the FDA under the Animal Drug User Fee Amendments Act of 2008
			 lacked sufficient details necessary to analyze trends in antimicrobial
			 resistance, such as information on actual drug use in specific food-producing
			 animal species.
			3.PurposeThe purpose of this Act is to provide the
			 Food and Drug Administration and the public with better information on the use
			 of antimicrobial drugs in animals used for food to—
			(1)enable public
			 health officials and scientists to better understand and interpret trends and
			 variations in rates of microbial resistance to such antimicrobial drugs;
			(2)improve the understanding of the
			 relationship between antimicrobial drug use in animals used for food and
			 antimicrobial drug resistance in microbes in and on animals and humans;
			 and
			(3)identify interventions to prevent and
			 control such antimicrobial drug resistance.
			4.Enhanced
			 reporting requirements
			(a)ReportsSection
			 512(l) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b(l)) is
			 amended by striking paragraph (3) and inserting the following:
				
					(3)(A)In the case of each new
				animal drug described in paragraph (1) that contains an antimicrobial active
				ingredient, the sponsor of the drug shall submit an annual report to the
				Secretary on the amount of each antimicrobial active ingredient in the drug
				that is sold or distributed for use in food-producing animals, including
				information on any distributor-labeled product.
						(B)Each report under this paragraph shall
				specify the amount of each antimicrobial active ingredient—
							(i)by container size, strength, and
				dosage form;
							(ii)by quantities distributed to each
				State domestically and by quantities exported; and
							(iii)by dosage form, including (for each dosage
				form) the known or estimated amounts of the antimicrobial active ingredient
				sold or distributed for use in each food-producing animal for which the new
				animal drug is approved, including a description of the methods used to
				determine or estimate the amounts.
							(4)(A)Subject to subparagraph (B), in the case of
				animal feed in final formulation bearing or containing a new animal drug for
				which reporting is required under paragraph (3), a live poultry dealer, swine
				contractor, or feed lot operator who purchases, contracts, or manufactures such
				feed shall submit to the Secretary an annual report that specifies, by
				food-producing animal for which the new animal drug is approved and, where
				applicable as determined by the Secretary, by production class of such
				animal—
							(i)the amount of each antimicrobial
				active ingredient contained per kilogram of each such feed sold or distributed
				for that animal and, where applicable, production class;
							(ii)the quantity of such feed sold or
				distributed for that animal and, where applicable, production class; and
							(iii)for each such feed sold or
				distributed under a veterinary feed directive—
								(I)the indications for which the feed was
				sold or distributed and the quantities of such feed that were sold or
				distributed per each such indication;
								(II)the number of individuals of the
				food-producing animal and, where applicable, the production class to which the
				feed was intended; and
								(III)the length of time over which the feed
				was intended to be provided to the animals and the dose of the active
				antimicrobial ingredient the animals were intended to receive.
								(B)(i)Subparagraph (A) does
				not apply to a live poultry dealer, swine contractor, or feed lot operator if
				the total value of the live animals owned, purchased, sold, contracted for, or
				otherwise controlled by the dealer, contractor, or operator, directly or
				through subsidiaries or affiliates, per year, does not exceed—
								(I)$10,000,000; or
								(II)such other sum as the Secretary
				may specify through regulation.
								(ii)The Secretary may specify through
				regulation alternative reporting requirements, including via pilot programs or
				based on the results of pilot programs—
								(I)to improve the accuracy of
				reports;
								(II)to lessen the burden of
				reporting;
								(III)to facilitate the Secretary’s
				ability to provide public summaries of the reports; or
								(IV)to improve the Secretary’s ability
				to use the reports, or the public’s ability to use the summaries under
				paragraph (5), to understand the relationship between sales, distribution, and
				end-use practices with respect to feed containing new animal drugs described in
				paragraph (1) and antimicrobial resistance trends in microbes in animals,
				animal food products, and humans.
								(5)(A)Each report under
				paragraph (3) or (4) shall—
							(i)be submitted electronically not
				later than March 31 each year;
							(ii)cover the period of the preceding
				calendar year;
							(iii)include separate information for
				each month of such calendar year; and
							(iv)be in such format as the Secretary
				may require.
							(B)In specifying a format under
				subparagraph (A)(iv), the Secretary shall seek to ensure that such format
				enables the data reported to be integrated or otherwise easily associated and
				compared with data from other Federal databases containing data on—
							(i)drug sales for human use;
				and
							(ii)rates of antimicrobial resistance
				in bacteria in and on animals, animal food products, and people.
							(C)The Secretary may share information
				reported under paragraph (3) or (4) with the Antimicrobial Resistance Task
				Force established under section 319E of the Public Health Service Act.
						(D)(i)Not later than November
				30 each year, the Secretary shall make publicly available summaries of the
				information reported under paragraphs (3) and (4).
							(ii)For each summary under clause (i),
				except as provided in clause (iii), the Secretary shall—
								(I)report data by antimicrobial drug
				class;
								(II)for each such antimicrobial drug class,
				specify—
									(aa)the quantity of drugs sold or
				distributed per dosage form;
									(bb)the percentage of drugs sold or
				distributed with labeled indications that fall within each of the following
				categories: growth promotion, feed efficiency, or other production purposes;
				disease prevention; disease control; and disease treatment;
									(cc)the quantity of drugs sold or
				distributed per each of the following marketing categories: over-the-counter,
				prescription, and veterinary feed directive;
									(dd)the quantity of drugs sold or
				distributed per State of sale or distribution; and
									(ee)the
				known or estimated quantity of drugs sold or distributed for each
				food-producing animal and, where feasible, production class of such animal;
				and
									(III)for each feed sold or
				distributed under a veterinary food directive for which reporting is required
				under paragraph (4), include the information reported pursuant to subclauses
				(I), (II), and (III) of paragraph (4)(A)(iii).
								(iii)For any antimicrobial drug class
				with fewer than 3 sponsors of approved new animal drugs, instead of reporting
				data under clause (ii), the Secretary shall for each such class—
								(I)report data by category of
				importance of the antimicrobial drugs within that class to human medicine, as
				determined by the Secretary; and
								(II)to the extent feasible for each such
				category, specify—
									(aa)the quantity of drugs sold or
				distributed per dosage form;
									(bb)the percentage of drugs sold or
				distributed with labeled indications that fall within each of the following
				categories: growth promotion, feed efficiency, or other production purposes;
				disease prevention; disease control; and disease treatment;
									(cc)the quantity of drugs sold or
				distributed per each of the following marketing categories: over-the-counter,
				prescription, and veterinary feed directive; and
									(dd)the quantity of drugs sold or
				distributed per State of sale or distribution.
									(iv)In carrying out this subparagraph,
				the Secretary shall report data in a manner consistent with protecting both
				national security and confidential business information.
							(E)In this paragraph, the terms
				live poultry dealer and swine contractor have the
				meanings given to those terms in section 2 of the Packers and Stockyards Act,
				1921.
						.
			(b)Rule of
			 applicationThe amendment
			 made by this section applies to reports under paragraphs (3) and (4) of section
			 512(l) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b(l)) (as
			 amended by subsection (a)) that cover the period of calendar year 2014 or any
			 subsequent calendar year. The provisions of section 512(l)(3) of such Act, as
			 in effect the day before the date of enactment of this Act, apply to reports
			 that cover the period of calendar year 2013.
			5.Enhanced
			 collaboration between the Food and Drug Administration and the Department of
			 AgricultureThe Secretary of
			 Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall increase collaboration and coordination with the Secretary of Agriculture
			 to expand and coordinate the collection of data on the use of antimicrobial
			 drugs in or on cattle, swine, chickens, turkeys, and such other food-producing
			 animal species as agreed to by the Secretary of Health and Human Services and
			 the Secretary of Agriculture, including by providing information to the
			 Secretary of Agriculture for use by—
			(1)the Animal and
			 Plant Health Inspection Service to help inform its collection of data through
			 the National Animal Health Monitoring System; and
			(2)the Economic Research Service to help
			 inform its collection of data through the Agricultural Resource Management
			 Survey.
			6.Action by
			 Government Accountability Office
			(a)Publication of
			 final guidanceNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall publish
			 a final version of draft guidance #213, entitled New Animal Drugs and
			 New Animal Drug Combination Products Administered in or on Medicated Feed or
			 Drinking Water of Food-Producing Animals: Recommendations for Drug Sponsors for
			 Voluntarily Aligning Product Use Conditions with GFI #209.
			(b)Report by
			 GAO
				(1)In
			 generalNot later than 3 years after the publication of final
			 guidance pursuant to subsection (a), the Comptroller General of the United
			 States shall commence a study to evaluate—
					(A)the voluntary
			 approach used by the Food and Drug Administration to eliminate injudicious use
			 of antimicrobial drugs in food-producing animals; and
					(B)the effectiveness
			 of the data collection activities conducted by the Food and Drug Administration
			 regarding antimicrobial resistance.
					(2)ReportNot
			 later than 1 year after commencing the study required by paragraph (1), the
			 Comptroller General of the United States shall submit to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report that describes the
			 results of such study.
				
